IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

BELAFONTE LOPEZ ROSIER,                NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-5839

JULIE L. JONES, Secretary,
Florida Department of Corrections;
STATE OF FLORIDA,

     Respondents.
___________________________/

Opinion filed May 4, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Belafonte Lopez Rosier, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee; Kenneth S. Steely, General Counsel,
and Barbara Debelius, Assistant General Counsel, Department of Corrections,
Tallahassee, for Respondents.




PER CURIAM.

      The petition for belated appeal is denied. See Powell v. Dep’t of Corr., 727 So.

2d 1103 (Fla. 1st DCA 1999).

      PETITION DENIED.

WOLF, WETHERELL, and KELSEY, JJ., CONCUR.